

116 HR 5732 IH: Leadership Evaluation At Department of Veterans Affairs Act
U.S. House of Representatives
2020-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5732IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2020Mr. Mast (for himself, Ms. Gabbard, Mr. Allred, and Mr. Higgins of Louisiana) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Defense and the Secretary of Veterans Affairs to study the feasibility
			 of establishing a pilot program to assign certain officers of the Armed
			 Forces to serve as directors of medical centers of the Department of
			 Veterans Affairs.
	
 1.Short titleThis Act may be cited as the Leadership Evaluation At Department of Veterans Affairs Act or the LEAD VA Act. 2.Feasibility study on pilot program for certain officers of the Armed Forces to serve as directors of Department of Veterans Affairs medical centers (a)StudyThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly conduct a study to determine the feasibility of establishing a pilot program under which the Secretaries assign officers of the Armed Forces in the grade of O–6 to serve as directors of medical centers of the Department of Veterans Affairs for a period of three years.
 (b)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Veterans Affairs shall jointly submit to the Committees on Armed Services of the House of Representatives and the Senate and the Committees on Veterans Affairs of the House of Representatives and the Senate a report containing—
 (1)the results of the study under subsection (a); (2)a recommendation as to whether the pilot program should be established; and
 (3)if the establishment of the pilot program is recommended, a plan for such establishment. 